Case 1:20-cv-00216-MSM-PAS Document 419 Filed 12/10/20 Page 1 of 3 PageID #: 17664




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND


       OSCAR YANES, et al.,

                     Petitioners-Plaintiffs,

                             v.                                Civil Action No. 1:20-cv-00216
       DANIEL W. MARTIN, et al.,

                     Respondents-Defendants.


                     PETITIONERS’ NOTICE OF SUPPLEMENTAL EXHIBITS
                      IN SUPPORT OF BAIL APPLICATION OF YARA CHUM

             Petitioners respectfully submit the following supplemental exhibits in support of the bail

   application of class member Yara Chum (ECF No. 404), attached hereto and to the

   accompanying motion to seal:

         •   Ex. L, Declaration of Patrick Westfall;
         •   Ex. M, Email from Rhode Island Parole Board Administrator Matthew Degnan, to
             Morgan Russell;
         •   Ex. N, Description of SRG Step Down Program Community Support and Counseling,
             Michele Almeda, MS, LMHC;
         •   Ex. O, Declaration of Elizabeth Toll, MD, with CV;
         •   Ex. P, Medical Record, Nov. 24, 2020; *
         •   Ex. Q, Medical Record, Dec. 1, 2020.*

             Exhibits L and M reflect that the OpenDoors 9 Yard facility in Pawtucket, to which Mr.

   Chum was previously scheduled to be released on parole by the Rhode Island Department of

   Corrections, is ready to accept Mr. Chum should he be released, following a two-week

   quarantine at OpenDoors’ Plainfield Street facility in Providence; and that the Rhode Island




   *
    Exhibits Q and R are personal medical records and being filed concurrently with attached to a
   motion to seal.
                                                      1
Case 1:20-cv-00216-MSM-PAS Document 419 Filed 12/10/20 Page 2 of 3 PageID #: 17665




   Parole Board approves of this proposal for release so long as Mr. Chum is subject to GPS

   monitoring and receives mental health counseling.

          Exhibit N reflects the continuing mental health counseling services that would be

   available to Mr. Chum upon release through the SRG Step Down Program he completed during

   his incarceration by the Rhode Island Department of Corrections.

          Exhibits O, P, and Q concern Mr. Chum’s continuing risk for infection with COVID-19.

   Exhibits P and Q are personal medical records of Mr. Chum and are being filed under a separate

   motion to seal.



   Dated: December 10, 2020                        Respectfully Submitted,

                                                      s/ Morgan Russell
                                                      Morgan Russell
                                                      American Civil Liberties Union Foundation
                                                      Immigrants’ Rights Project
                                                      39 Drumm Street
                                                      San Francisco, CA 94111
                                                      mrussell@aclu.org




                                                  2
Case 1:20-cv-00216-MSM-PAS Document 419 Filed 12/10/20 Page 3 of 3 PageID #: 17666




                                         Certificate of Service

          I hereby certify that on December 10, 2020, I electronically filed the foregoing document
   with the United States District Court for the District of Rhode Island by using the CM/ECF
   system. I certify that all parties or their counsel of record are registered as ECF Filers and will
   be served by the CM/ECF system.

                                                        /s/ Morgan Russell
                                                        Morgan Russell




                                                    3
